DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 07/29/2021, with respect to 35 USC § 102 rejection have been fully considered and are persuasive.  The 35 USC § 102 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8, and 15, the prior art of record, s Choi et al. (US 2006/0159110) teaches a service discovery gateway (A home gateway apparatus 400, Figures 3-5), the service discovery gateway comprising: a processor (Controlling unit 460, Figure 4); and a computer-readable storage device storing instructions which (Storing unit 450 can store Meta data and drive information of the legacy devices; paragraph 61, Figures 4-5), when executed by the processor, cause the processor to perform operations comprising: discovering a legacy device within a network that does not have a universal record that enables the legacy device to provide services to a 
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, transmitting, from the service discovery gateway, the universal record for the legacy device to a controller; receiving, at the controller and from the mobile device, a request for services which can be provided by the legacy device; transmitting, from the controller and based on the universal record for the legacy device, data associated with the legacy device to the mobile device to yield transmitted data; and transmitting, based on an acceptance of the transmitted data by the mobile device, a service request from the mobile device to the legacy device for providing a service to the mobile device.

Regarding claims 2-7, 9-14, 16-20, the instant claims are dependent on allowable claims and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ansari et al. (US 2015/0347683) discloses a manner in which the multi -services gateway appliance makes an initial connection to the support network.
	RAHMAN et al. (US 2018/0191666) discloses IP address that would be discovered for the printer would be actually assigned to the Home Gateway and registered with the cloud server. Gateway (or like device) would then receive the printing request from the car, and it would translate it to an internal (private) IP address which is assigned locally to the printer.
	Cocotis et al. (US 2003/0078965) discloses the print Service component handles the rendering and printing of a job request.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675